                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


James L. Roudabush, Jr., #82038-083, )
                                     )
                  Petitioner,        )
                                     )             Civil Action No. 8:18-cv-2314-BHH
v.                                   )
                                     )                            ORDER
Mark Inch, et al.                    )
                                     )
                  Defendants.        )
________________________________)

       This matter is before the Court on Plaintiff James L. Roudabush’s pro se complaint

filed pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics,

403 U.S. 388 (1971), alleging violations of his civil rights. In accordance with 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a

United States Magistrate Judge for initial review.

       On September 21, 2018, Magistrate Judge Jacquelyn D. Austin filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court deny

Plaintiff’s motion to proceed in forma pauperis and that the Court grant Plaintiff 21 days

from the date this Court rules on Plaintiff’s motion to proceed in forma pauperis to permit

Plaintiff to file the required filing fee of $400. If Plaintiff fails to pay the filing fee, the

Magistrate Judge recommends that the matter be dismissed without prejudice under the

“three strikes” rule of 28 U.S.C. § 1915(g) and that the Clerk enter final judgment at the

close of the 21-day period during which Plaintiff may pay the filing fee. Attached to the

Report was a notice advising Plaintiff of his right to file written objections to the Report

within fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The
recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Plaintiff’s motion to proceed in forma pauperis should be denied in light of his “three

strikes.”

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 15) and denies Plaintiff’s motion to proceed in forma pauperis (ECF No. 8). Plaintiff

shall have 21 days from the date this order is filed to pay the filing fee of $400, and the

Clerk of Court shall withhold entry of judgment until the 21 days expires. If Plaintiff pays

the filing fee, then the matter will return to the Magistrate Judge for further initial review, but

if Plaintiff fails to pay the filing fee, then the action will be dismissed without prejudice under

the “three strikes” rule of 28 U.S.C. § 1915(g), and the Clerk will enter the final judgment

                                                2
after expiration of the 21-day period.

       IT IS SO ORDERED.

                                             /s/Bruce H. Hendricks
                                             Bruce Howe Hendricks
                                             United States District Judge

October 15, 2018
Charleston, South Carolina




                                         3
